Nebraska Advance Sheets
120	289 NEBRASKA REPORTS



      State    Nebraska ex rel. Counsel for Discipline
              of
         of the Nebraska Supreme Court, relator, v.
               K eith A. P rettyman, respondent.
                               ___ N.W.2d ___

                   Filed September 19, 2014.   No. S-14-462.

  Original action. Judgment of suspension.

  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.

  P er Curiam.
                       INTRODUCTION
   Keith A. Prettyman, respondent, was admitted to the prac-
tice of law in the State of Nebraska on July 2, 1976. At all
relevant times, he was engaged in the private practice of law
in Lincoln, Nebraska. On May 22, 2014, the Counsel for
Discipline of the Nebraska Supreme Court filed formal charges
against respond­ nt consisting of one count. In the one count,
                e
it was alleged that by his conduct, respondent had violated his
oath of office as an attorney, Neb. Rev. Stat. § 7-104 (Reissue
2012), and Neb. Ct. R. of Prof. Cond. §§ 3-501.1 (compe-
tence), 3-501.3 (diligence), 3-501.4(a)(1) through (5) and (b)
(communications), and 3-508.4(a) and (c) (misconduct).
   On June 30, 2014, respondent filed a conditional admission
pursuant to Neb. Ct. R. § 3-313 of the disciplinary rules, in
which he conditionally admitted that he violated his oath of
office as an attorney and conduct rules §§ 3-501.1, 3-501.3,
3-501.4(a)(1) through (5) and (b), and 3-508.4(a) and (c). In
the conditional admission, respondent knowingly chose not
to challenge or contest the truth of the matters conditionally
admitted and waived all proceedings against him in connection
therewith in exchange for a 2-year suspension.
   The proposed conditional admission included a declaration
by the Counsel for Discipline, stating that respondent’s request
for a 2-year suspension is appropriate.
   Upon due consideration, we approve the conditional admis-
sion and order that respondent be suspended from the practice
of law for a period of 2 years.
                  Nebraska Advance Sheets
	         STATE EX REL. COUNSEL FOR DIS. v. PRETTYMAN	121
	                       Cite as 289 Neb. 120

                            FACTS
   The formal charges state that at all times relevant to these
proceedings, respondent served as outside counsel for Swanson
Russell Associates (Swanson Russell). The one count contained
in the formal charges stem from respondent’s representation of
Swanson Russell.
   In November 2009, an I-129 “Petition for Nonimmigrant
Worker” status was filed with the U.S. Citizenship and
Immigration Services by someone other than respondent on
behalf of an individual who was a citizen and national of
Indonesia (individual). The purpose of filing the I-129 petition
was to classify the individual as a nonimmigrant worker in a
specialty occupation. The petition was approved on January
13, 2010, and it provided a change of the individual’s status
to H-1B status so that the individual could work for a certain
employer in Lincoln. The individual’s H-1B status was good
until November 14, 2012. However, the individual’s initial
employer went out of business later in 2010.
   In 2010, Swanson Russell wished to hire the individual.
Swanson Russell contacted respondent, who agreed to rep-
resent Swanson Russell to ensure that the individual could
legally work for Swanson Russell and maintain his correct
status as a nonimmigrant worker. Respondent had not previ-
ously handled this type of immigration matter. The formal
charges state that respondent failed to educate himself so that
he could competently handle Swanson Russell’s legal matter,
and respondent failed to consult with a lawyer of established
competence in the field.
   In order for the individual to be legally employed by
Swanson Russell, a new I-129 petition needed to be filed.
Beginning in late 2010, respondent falsely informed Swanson
Russell that he had filed the I-129 petition on behalf of the
individual. Respondent’s untruthfulness regarding the filing of
the I-129 petition continued through July 2013.
   In August 2013, Swanson Russell hired an immigration
attorney to determine what could be done to complete the
processing of the individual’s I-129 petition. The immi-
gration attorney discovered that respondent had not timely
filed the I-129 petition and had repeatedly lied to Swanson
    Nebraska Advance Sheets
122	289 NEBRASKA REPORTS



Russell about the matter. As a result of respondent’s failure
to competently handle the matter, it was necessary that the
individual return to Indonesia in order to avoid additional
legal difficulties.
   The formal charges allege that respondent’s actions consti-
tute violations of his oath of office as an attorney as provided
by § 7-104 and professional conduct rules §§ 3-501.1, 3-501.3,
3-501.4(a)(1) through (5) and (b), and 3-508.4(a) and (c).
                         ANALYSIS
   Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or
     part of the Formal Charge pending against him or her
     as determined to be appropriate by the Counsel for
     Discipline or any member appointed to prosecute on
     behalf of the Counsel for Discipline; such conditional
     admission is subject to approval by the Court. The con-
     ditional admission shall include a written statement that
     the Respondent knowingly admits or knowingly does
     not challenge or contest the truth of the matter or mat-
     ters conditionally admitted and waives all proceedings
     against him or her in connection therewith. If a tendered
     conditional admission is not finally approved as above
     provided, it may not be used as evidence against the
     Respondent in any way.
   Pursuant to § 3-313, and given the conditional admis-
sion, we find that respondent knowingly does not challenge
or contest the matters conditionally admitted. We further
determine that by his conduct, respondent violated conduct
rules §§ 3-501.1, 3-501.3, 3-501.4(a)(1) through (5) and
(b), and 3-508.4(a) and (c), and his oath of office as an
attorney licensed to practice law in the State of Nebraska.
Respondent has waived all additional proceedings against him
                  Nebraska Advance Sheets
	         STATE EX REL. COUNSEL FOR DIS. v. PRETTYMAN	123
	                       Cite as 289 Neb. 120

in connection herewith. Upon due consideration, the court
approves the conditional admission and enters the orders as
indicated below.
                         CONCLUSION
   Respondent is suspended from the practice of law for a
period of 2 years, effective immediately. Respondent shall
comply with Neb. Ct. R. § 3-316 (rev. 2014), and upon failure
to do so, he shall be subject to punishment for contempt of this
court. Respondent is also directed to pay costs and expenses in
accordance with Neb. Rev. Stat. §§ 7-114 and 7-115 (Reissue
2012) and Neb. Ct. R. §§ 3-310(P) and 3-323(B) of the disci-
plinary rules within 60 days after the order imposing costs and
expenses, if any, is entered by the court.
                                       Judgment of suspension.
   Stephan, J., not participating.